DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 September 2021 has been entered.
 
Applicant’s amendment filed 03 September 2021 is acknowledged.  While the status identifiers and listing improperly refers back to claims not entered in the after final amendment filed 11 August 2021, the claims as filed 03 September 2021 will be examined in the interest of compact prosecution.  Claims 1-8, 13, and 16 have been cancelled.  Claims 9-12, 14, 17, 21-29 have been added or amended relative to the claims filed 20 May 2021.  Claims 9-12, 14, 15, and 17-29 are pending and under consideration.


Withdrawn Objections/Rejections
The rejections under 35 U.S.C. 103 set forth in the previous office actions are withdrawn in favor of a new ground of rejection that simplifies the rejections of record and better addresses Applicant’s arguments of record regarding alleged deficiencies in the teachings of Lindhofer, Gottschalk, and Korman.  It is noted that no additional arguments were filed along with the Request for Continued Examination.

Claim Objections
Claims 11, 24, and 29 are each objected to because of the following informality:  the “comprises” should be “comprise” since the subject of the wherein clause is plural (“the variable regions”).  Appropriate correction is required.

Claim 29 is objected to for the following informality:  an article (the) is missing before “anti-PDL1 antibody”.  Appropriate correction is required.


  Claim Warning
Applicant is advised that should claim 11 be found allowable, claim 29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-12, 14, 15, and 17-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “thereby inducing increased death of the PDL1+ tumor cell”.  This language is ambiguous because it is unclear against what criteria the “increase” is measured.  It is suggested the claim be reworded to remove the relative term “increased” so that the claim simply reads “thereby inducing death of the PDL1+ tumor cell” to obviate this rejection.  The dependent claims do not resolve this ambiguity and so are included in the rejection.
Claims 9 and 17 are ambiguous because it is unclear if the claim language “consists of amino acid sequences set forth in SEQ ID Nos: 7 and 8, respectively” means that the entirety of the amino acid sequence set forth in SEQ ID NO: 7 and the entirety of the amino acid sequence set forth in SEQ ID NO: 8 must be present.  Elimination of “the” before “amino acid sequences” suggests that the VL and VH can consist of fragments of the sequences defined in the SEQ ID NOS.  The ambiguity is further complicated by the fact that SEQ ID NO: 8 includes additional residues that are not encoded by the genetic VH; specifically the “VE” at residues 402 and 403.  The dependent claims do not resolve this ambiguity and so are included in the rejection.  If Applicant intends that all amino acids set forth in each of each of SEQ ID NO: 7 and SEQ ID NO: 8 are required, then the claim should be amended to read “consists of the amino the amino acid sequence set forth in SEQ ID NO: 7 and a VH that consists of the amino acid sequence set forth in SEQ ID NO: 8. 
Appropriate correction is required.  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9-12, 14, 15, and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over US7575923 to Dorken et al. (“Dorken;” IDS) and US20130309250 to Cogswell et al. (“Cogswell; PTO-892)

Dorken
Dorken teaches a bispecific, single chain polypeptide that comprises binding sites for the tumor antigen CD19 and the CD3 antigen expressed on T cells and the use of that polypeptide in treating cancers that express the tumor antigen.  See entire document, e.g., Abstract and Background of the Invention.  The amino acid sequence of the exemplified construct along with its encoding nucleotide sequence is shown in Figure 8, which is described in more detail at column 2, lines 49-61, and in SEQ ID NOS: 9 (nucleotide) and 10 (amino acid).  
SEQ ID NO: 10 of Dorken is reproduced below:
<210> SEQ ID NO 10
      Met Gly Trp Ser Cys Ile Ile Leu Phe Leu Val Ala Thr Ala Thr Gly
      1               5                   10                  15
      Val His Ser Asp Tyr Lys Asp Asp Asp Asp Lys Asp Ile Gln Leu Thr
                  20                  25         (28)     30
      Gln Ser Pro Ala Ser Leu Ala Val Ser Leu Gly Gln Arg Ala Thr Ile
              35                  40                  45
      Ser Cys Lys Ala Ser Gln Ser Val Asp Tyr Asp Gly Asp Ser Tyr Leu
          50                  55                  60
      Asn Trp Tyr Gln Gln Ile Pro Gly Gln Pro Pro Lys Leu Leu Ile Tyr
      65                  70                  75                  80
      Asp Ala Ser Asn Leu Val Ser Gly Ile Pro Pro Arg Phe Ser Gly Ser
                      85                  90                  95
      Gly Ser Gly Thr Asp Phe Thr Leu Asn Ile His Pro Val Glu Lys Val
                  100                 105                 110
      Asp Ala Ala Thr Tyr His Cys Gln Gln Ser Thr Glu Asp Pro Trp Thr
              115                 120                 125
      Phe Gly Gly Gly Thr Lys Leu Glu Ile Lys Gly Gly Gly Gly Ser Gly
          130                 135         138     140
      Gly Gly Gly Ser Gly Gly Gly Gly Ser Gln Val Gln Leu Gln Gln Ser
      145                 150                 155                 160
      Gly Ala Glu Leu Val Arg Pro Gly Ser Ser Val Lys Ile Ser Cys Lys
                      165                 170                 175
      Ala Ser Gly Tyr Ala Phe Ser Ser Tyr Trp Met Asn Trp Val Lys Gln
                  180                 185                 190
      Arg Pro Gly Gln Gly Leu Glu Trp Ile Gly Gln Ile Trp Pro Gly Asp
              195                 200                 205

          210                 215                 220
      Ala Asp Glu Ser Ser Ser Thr Ala Tyr Met Gln Leu Ser Ser Leu Ala
      225                 230                 235                 240
      Ser Glu Asp Ser Ala Val Tyr Phe Cys Ala Arg Arg Glu Thr Thr Thr
                      245                 250                 255
      Val Gly Arg Tyr Tyr Tyr Ala Met Asp Tyr Trp Gly Gln Gly Thr Thr
                  260                 265                 270
      Val Thr Val Ser Ser Gly Gly Gly Gly Ser Asp Ile Lys Leu Gln Gln
              275    (277)        280        (283)    285
      Ser Gly Ala Glu Leu Ala Arg Pro Gly Ala Ser Val Lys Met Ser Cys
          290                 295                 300
      Lys Thr Ser Gly Tyr Thr Phe Thr Arg Tyr Thr Met His Trp Val Lys
      305                 310                 315                 320
      Gln Arg Pro Gly Gln Gly Leu Glu Trp Ile Gly Tyr Ile Asn Pro Ser
                      325                 330                 335
      Arg Gly Tyr Thr Asn Tyr Asn Gln Lys Phe Lys Asp Lys Ala Thr Leu
                  340                 345                 350
      Thr Thr Asp Lys Ser Ser Ser Thr Ala Tyr Met Gln Leu Ser Ser Leu
              355                 360                 365
      Thr Ser Glu Asp Ser Ala Val Tyr Tyr Cys Ala Arg Tyr Tyr Asp Asp
          370                 375                 380
      His Tyr Cys Leu Asp Tyr Trp Gly Gln Gly Thr Thr Leu Thr Val Ser
      385                 390                 395                 400
      Ser Val Glu Gly Gly Ser Gly Gly Ser Gly Gly Ser Gly Gly Ser Gly
      401 402 403    405                 410                 415
      Gly Val Asp Asp Ile Gln Leu Thr Gln Ser Pro Ala Ile Met Ser Ala
                  420                 425                 430
      Ser Pro Gly Glu Lys Val Thr Met Thr Cys Arg Ala Ser Ser Ser Val
              435                 440                 445
      Ser Tyr Met Asn Trp Tyr Gln Gln Lys Ser Gly Thr Ser Pro Lys Arg
          450                 455                 460
      Trp Ile Tyr Asp Thr Ser Lys Val Ala Ser Gly Val Pro Tyr Arg Phe
      465                 470                 475                 480
      Ser Gly Ser Gly Ser Gly Thr Ser Tyr Ser Leu Thr Ile Ser Ser Met
                      485                 490                 495
      Glu Ala Glu Asp Ala Ala Thr Tyr Tyr Cys Gln Gln Trp Ser Ser Asn
                  500                 505                 510
      Pro Leu Thr Phe Gly Ala Gly Thr Lys Leu Glu Leu Lys His His His
              515                 520                 (525)
      His His His
          530
From amino to carboxy terminus the structure can be described generally as comprising heavy chain variable (VH) domains, light chain variable (VL) domains, and linker sequences (L) arranged in the order VLCD19-L1-VHCD19-L2-VHCD3-L3-VLCD3.  L1, L2, and L3 are each shown in bold in SEQ ID NO: 10 above.  The amino end of the structure at residues 28 to 277 comprises a “scFv” containing the VL of an anti-CD19 antibody linked via a (Gly4Ser)3 linker (L1, residues 138-154, which is identical to instant SEQ ID NO: 12) to the VH of the same anti-CD19 antibody.  The carboxy end of the structure at amino acid residues 283 to 525 is another “scFv” containing the VL of an anti-CD3 antibody linked via another 15 amino acid linker (L3, residues 404-419, , 4Ser) linker (L2, residues 278-282, which is identical to instant SEQ ID NO: 14).  A leader sequence (residues 1-27) is included at the N-terminus and a six-His tag at the C-terminus (residues 526-531).  Dorken calls the structure a bispecific single chain CD19xCD3 antibody, or “bscCD19xCD3 antibody”, but the structure has come to be referred to in the antibody art as a bispecific T cell-engager (BiTE®).  
In the Brief Description of Figure 8 at column 2, lines 49-61, Dorken notes that the anti-CD3 VH domain is encoded by nucleotides 847-1203 (corresponding to amino acid residues 283 to 401 in SEQ ID NO: 10) and the anti-CD3 VL is encoded by nucleotides 1258-1575 (corresponding to amino acid residues 420 to 525 in SEQ ID NO: 10).  The anti-CD3 heavy chain variable region (VH) and light chain variable region (VL) are in italics in SEQ ID NO: 10 shown above.  Dorken’s construct includes two additional amino acids at the C-terminus of the anti-CD3 VH; the “Val Glu” found just before the linker L3 at amino acid positions 402 and 403. 
 	An alignment of instant SEQ ID NO: 7 (“Qy”) and Dorken’s SEQ ID NO: 10 (Db) is shown below:
Qy          1 DIQLTQSPAIMSASPGEKVTMTCRASSSVSYMNWYQQKSGTSPKRWIYDTSKVASGVPYR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        420 DIQLTQSPAIMSASPGEKVTMTCRASSSVSYMNWYQQKSGTSPKRWIYDTSKVASGVPYR 479

Qy         61 FSGSGSGTSYSLTISSMEAEDAATYYCQQWSSNPLTFGAGTKLELK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        480 FSGSGSGTSYSLTISSMEAEDAATYYCQQWSSNPLTFGAGTKLELK 525

An alignment of instant SEQ ID NO: 8 (“Qy”) and Dorken’s SEQ ID NO: 10 (Db) is shown below: 
Qy          1 DIKLQQSGAELARPGASVKMSCKTSGYTFTRYTMHWVKQRPGQGLEWIGYINPSRGYTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        283 DIKLQQSGAELARPGASVKMSCKTSGYTFTRYTMHWVKQRPGQGLEWIGYINPSRGYTNY 342

Qy         61 NQKFKDKATLTTDKSSSTAYMQLSSLTSEDSAVYYCARYYDDHYCLDYWGQGTTLTVSSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        343 NQKFKDKATLTTDKSSSTAYMQLSSLTSEDSAVYYCARYYDDHYCLDYWGQGTTLTVSSV 402

Qy        121 E 121
              |
Db        403 E 403

Instant SEQ ID NO: 8 includes the extra “VE” found at the carboxy terminus of the anti-CD3 VH portion of Dorken’s SEQ ID NO: 10, see residues 120 and 121 of SEQ ID NO: 8 compared to residues 402 and 403 of Dorken’s SEQ ID NO: 10.  
	In Example 2 Dorken teaches that the anti-CD19 scFv was prepared by amplifying the individual VH and VL domains of an anti-CD19 antibody of interest using PCR that incorporated the linker between the VL and VH, and that the resulting scFv (VL-L-VH) was subsequently used to replace another scFv (an anti-17-A scFv) using compatible restriction enzyme cleavage that preserved the 5 amino acid linker connecting the anti-CD3 scFv. That bispecific single chain with domain arrangement VLCD19-VHCD19-VHCD3-VLCD3 was then subcloned into an expression vector.  Dorken’s substitution method for introducing the anti-CD19 scFv into a vector that already contained another N-terminal scFv (anti-17A) linked via a GGGGS linker to an anti-CD3 scFv with the domain order VH-L-VL, thus left intact all amino acid residues in the anti-CD3 scFv portion of the construct.  (Relevant to all claims, but especially to the anti-CD3 sequences in claims 9 and 17 especially.)
Linking one scFv to another, as taught by Dorken, results in a construct in which the variable regions of the light (VL) and heavy (VH) chains of an antibody are linked to the variable regions of the light (VL) and heavy (VH) chains of an anti-CD3 antibody.  (Relevant especially to claims 9, 10, 12, 17, and 25.)
The spacer that links the anti-CD19 VH and VL (residues 139-153) was a (G4S)3 spacer as set forth in SEQ ID NO: 12.  The spacer used to link the anti-CD3 VH to the anti-CD3 VL (residues 404-419) was a spacer as set forth in instant SEQ ID NO: 16.  The spacer linking the two scFv so 4S spacer as set forth in instant SEQ ID NO: 14.  (Relevant to claims 18-20 and 23.)
The G4S (instant SEQ ID NO: 14) linker used by Dorken to link the anti-CD19 VH to the anti-CD3 VH is an “amino acid spacer of sufficient length of amino acid residues so that both antibody moieties can successfully bind to their individual target” as evidenced by the binding data provided by Dorken in Example 3 and Figure 2.  (Relevant to claim 10.)
	In Dorken’s construct, the heavy chain variable region (VH) of the anti-CD3 antibody is linked to the VH of the tumor targeting anti-CD19 antibody.  (Relevant to claim 21.)
	Dorken also teaches that the constructs mediate cytotoxicity against cell lines expressing CD19 when combined with unstimulated T cells, demonstrating that bispecific single chain constructs targeting CD3 on T cells could recruit cytotoxic T cells without the need for T cell pre- and/or co-stimulation.  E.g., Figure 7 and Example 4; see also column 2 at lines 26-54.  Dorken also shows that the construct is useful clinically for treating a cancer in which the tumor cells express the antigen CD19.  E.g., Example 7 at columns 26-28 and associated figures.  While other bispecific formats were known in the art and had been shown to also retarget cytotoxic activity of human T cells for treating cancers, Dorken notes that the small size of the bispecific single chain antibodies facilitates tumor penetration relative to antibodies containing an Fc domain.  E.g. column 18, lines 22-37.  In addition, the small size of the constructs of Dorken makes them easier to produce and purify, circumventing productions problems reported for other bispecific formats.  E.g., column 6, lines 5-62. (Relevant to all claims.)
	Lastly, while Dorken provides proof-of-principal with a working example in which the tumor targeting scFv comprises a particular anti-CD19 VH and VL, as noted above the 

Cogswell
Cogswell teaches methods of immunotherapy that can be used to treat a wide variety of cancers by inhibiting signaling from the PD-1/PD-L1 pathway with either anti-PD-1 or anti-PD-L1 antibodies.  See entire document, e.g., Abstract, “Cancer Immunotherapy” at [0108] and [0109], and “Immunotherapy of Cancer Patients Using an Anti-PD-L1 Antibody” at [0139]-[0149].  Cogswell also teaches that PD-L1 is upregulated within solid tumors, where it can inhibit cytokine production and the cytolytic activity of PD-1+ tumor-infiltrating CD4+ and CD8+ T cells, respectively.  [0139].  In Examples 11-14 at [0254]-[0271], Cogswell reports that in a phase 1 clinical trial with the anti-PD-L1 antibody BMS-936559, the antibody produced durable tumor regression and prolonged disease stabilization in patients with metastatic NSCLC (non-small cell lung cancer), MEL (melanoma), RCC (renal cell carcinoma), and OV (ovarian caner).  See also [0139] as well as Table 7 footnotes for cancer abbreviations. 
In the phase 1 clinical trial reported in Examples 11-14, the anti-PD-L1 antibody used was “BMS-936559”, also called “12A4”.  See [0080] and [0143] in addition to Examples 11-14.  That antibody comprises a VH region as set forth in SEQ ID NO: 16 of Cogswell and a VL region as set forth in SEQ ID NO: 26 of Cogswell.  E.g., [0080].  
	An alignment of instant SEQ ID NO: 6 (“Qy”) and Cogswell’s SEQ ID NO: 16 (Db) is shown below:
Publication No. US20130309250A1
SEQ ID NO 16
  Query Match 100.0%;  Score 641;  DB 11;  Length 123;
  Matches  123;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKTSGDTFSTYAISWVRQAPGQGLEWMGGIIPIFGKAHY 60

Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYFCARKFHFVSGSPFGMDVWGQGTTVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYFCARKFHFVSGSPFGMDVWGQGTTVT 120

Qy        121 VSS 123
              |||
Db        121 VSS 123

	An alignment of instant SEQ ID NO: 5 (“Qy”) and Cogswell’s SEQ ID NO: 26 (Db) is shown below:
Publication No. US20130309250A1
SEQ ID NO 26
  Query Match 100.0%;  Score 549;  DB 11;  Length 106;
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPTFGQGTKVEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPTFGQGTKVEIK 106

Therefore, the anti-PD-L1 antibody BMS-936559/12A4 that Cogswell reports was the anti-PD-L1 antibody selected for human clinical trials in cancer patients contains a VH identical to instant SEQ ID NO: 6 and a VL identical to instant SEQ ID NO: 5.  (Relevant to all claims but especially claims 11, 24, and 29.)
Cogswell teaches that antibodies to PD-L1 may be combined with other forms of treatment, including standard cancer treatments such as chemotherapy and radiation.  E.g., [0151].  Standard-of-Care Therapeutics for various cancers including melanoma, renal cell carcinoma, and non-small cell lung cancer are taught at [0205]-[0216].  (Relevant to claims 14 and 26, as well as claims 15, 22, 27, and 28.)
While Cogswell reports clinical trial results with a full length form of the anti-PD-L1 antibody BMS-936559/12A4, other antigen-binding portions of the anti-PD-L1 antibody are also contemplated, including scFv and bi-scFv.  E.g., [0097].     


Cogswell does not teach preparing a scFv form of the anti-PD-L1 antibody BMS-936559/12A4 linked to an anti-CD3 scFv  or that such a bi-scFv construct could also be used to treat cancer. 
Dorken does not teach constructs comprising a scFv form of an anti-PD-L1 antibody linked to the CD3 targeting component, or that such constructs could be used to treat other types of cancers that did not express CD19.  

But prior to the effective filing date, the ordinary artisan in view of the combined teachings of Dorken and Cogswell would have been motivated to combine those teachings to produce an alternate form of the anti-PD-L1 antibody BMS-936559/12A4 in which a scFv comprising the VL and VH of that anti-PD-L1 was linked to an anti-CD3 targeting scFv for use in methods of treating cancers that did not express CD19, but that did express PD-L1.

The ordinary artisan prior to the effective filing date of the instant claims would have been motivated to provide an alternate form of Dorken’s construct in which an anti-PD-L1 scFv replaced the anti-CD19 scFv because not all tumors express CD19 but many solid tumors express PD-L1.  Many tumors therefore could not be treated with Dorken’s particular bispecific T cell engager construct.  Dorken teaches the same anti-CD3 heavy and light chain variable regions as instant SEQ ID NOS: 7 and 8 in which SEQ ID NO: 8 is linked to SEQ ID NO: 7 via the defined (i.e., as comprising the “VE” found in Dorken’s SEQ ID NO: 10 or not), substitution of the anti-PD-L1 scFv for the anti-CD19 scFv in Dorken’s construct of SEQ ID NO: 10 would result in a construct that still comprised the same amino acid sequence of instant SEQ 
Alternatively or in addition, the ordinary artisan prior to the effective filing date of the instant claims would have been motivated to provide alternate forms of the anti-PD-L1 antibody BMS-936559/12A4 because while a clinical trial with the full length antibody was very encouraging, not all patients responded.  Cogswell taught that PD-L1 was both an antigen expressed on a variety of solid tumors and a molecule that, if allowed to bind PD-1 on T cells, could inhibit the anti-tumor T cell response.  In addition, Cogswell taught that their anti-PD-L1 antibody could be formatted as a bi-scFv (i.e., a bispecific scFv).  And the ordinary artisan would have been motivated to select the anti-PD-L1 antibody BMS-936559/12A4 versus other anti-PD-L1 antibodies because it had already been used in a clinical trial.  Dorken taught that bispecific single chain antibodies not only could penetrate a solid tumor better than a full length antibody but that the anti-CD3 component in the bispecific single chain antibody would activate T cells directly by stimulating signaling via CD3 on the T cell surface.  A bispecific T cell engager comprising an anti-PD-L1 scFv and an anti-CD3 scFv would therefore have been expected to provide an additional mechanism of action compared to the full length anti-PD-L1 antibody of Cogswell which would block PD-1/PD-L1 signaling but would not be expected to directly recruit T cells by engaging CD3 on the T cell surface.
prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  





Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 12:00 to 20:00 Eastern time zone.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643